McCulloch, J. (dissenting). I can not agree to the conclusion reached by the majority of the judges as expressed by Mr. Justice BatteE. Giving the evidence its strongest probative force, which we should do in testing its legal sufficiency, there was abundant evidence to sustain the verdict. Appellee was working under the orders of Harris, foreman and the Greek who knocked the bolt was working under the orders of Jourdan, foreman of another gang. Hards ordered appellee to take a lining bar and remove an old rail, and while he was standing on the track, absorbed in doing this work in accordance with his foreman’s orders, Jourdan ordered the Greek to break a bolt at the other end of the rail. The Greek struck the end of the bolt with a maul, striking and knocking it in the direction of appellee. Jourdan was standing there watching the Greek strike the bolt, and could see that he was striking in the direction of appellee, and could see that the latter was absorbed in his work and unconscious of danger. The jury must have found that Jourdan, who was not a fellow servant with appellee, but a vice-principal of appellant, saw what was going on and could have avoided the injury either by warning appellee of the danger pr by directing the Greek to strike in another direction. Conceding that the Greek was a fellow-servant with appellee, the negligence of the master concurred in causing the injury, and that rendered the master liable. It is a familiar principle in the law of master and servant that the latter does not assume the risk of danger caused by the negligent act of the former. Authorities are too numerous to require citation. The evidence shows, it is 'true, that it was customary for the workmen engaged in this work to b.reak the bolts with a hammer or maul when they could not unscrew the nut from a bolt with a wrench, and as appellee is presumed to have known of that custom he must be held to have assumed the risk of any danger resulting from negligence of a fellow servant in breaking the bolts, but not that resulting from the negligence of the master: He had the right to proceed upon the presumption that the master would commit no negligent act to his injury, and he is not, therefore, deemed to have assumed the risk of any such danger. Mr. Justice Wood concurs.